Citation Nr: 0413126	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral foot 
disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

The veteran served on active duty from July 1961 to July 
1963.

A claim of entitlement to service connection for disability 
of the feet was received by VA in August 2001.  In a February 
2002 rating decision, the RO denied this claim.  The veteran 
disagreed with that decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in November 2002.

The veteran testified before the undersigned at a personal 
hearing, held by means of video teleconferencing, in December 
2003.  The transcript of the hearing is associated with the 
veteran's claims folder.

Remand

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After having reviewed the VA claims folder, the Board 
believes that a remand of this case is necessary.

Reasons for remand

Veterans Claims Assistance Act

This claim requires application of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Among other things, the VCAA 
redefines the obligations of VA with respect to its duty to 
notify and assist the veteran in the development of his 
claim.  The VCAA is applicable to all claims filed on or 
after the date of its enactment (November 9, 2000), or filed 
before the date of enactment and not yet final as of that 
date.

With regard to the instant claim, the Board notes that the RO 
failed to discuss the requirement that VA, in providing 
notice to the veteran of the information and evidence 
necessary to substantiate his claim, must indicate which 
portion of any such information or evidence is to be provided 
by which party.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus if, as in here, the 
record has a procedural defect with respect to the notice 
requirement under the VCAA, this may no longer be cured by 
the Board.  Accordingly, the Board must now remand the case 
to the agency of original jurisdiction (the RO) because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.

Additional evidentiary development

The veteran has indicated that he has received treatment at 
the Westside VA Medical Center (VAMC) in Chicago since 
service for foot problems.  There is no indication that 
records from the Westside VAMC have been sought.  The duty to 
assist requires that such records be obtained; see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) [documents under the 
control of VA should be included in record; records generated 
by VA are in constructive, if not actual, possession of VA].

The VCAA stipulates that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
"necessary" to make a decision on the claim.  See 
38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159.  In this 
case, the record contains competent evidence that the 
claimant, while in service, was accorded treatment for corns 
on his small toes.  There are treatment records which refer 
to corns dated in May and June 1963.  VA medical records 
reflect that he has been accorded recent treatment for 
callosities of the feet.  Under such circumstances, a VA 
examination and/or a nexus opinion is necessary to make a 
decision in the claim.  See also Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Board believes that the report of such 
an examination and/or opinion would be helpful in determining 
whether disabilities of the veteran's feet should be service 
connected.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA, along with the appropriate time 
limits for him to submit any additional 
evidence.

2.  VBA should request that VAMC Westside 
furnish copies of all medical records 
compiled pursuant to treatment accorded 
the veteran since 1963.  If such 
treatment records do not exist, this 
should be documented in the claims 
folder.

3.  Following completion of the above 
actions, the veteran's claims folder 
should be forwarded to an appropriate VA 
specialist for examination of the 
veteran's feet.  This examiner should be 
asked to list any diagnoses pertaining to 
the feet that can be currently supported 
and to offer an opinion as to whether any 
currently diagnosed disability is as 
likely as not related to the veteran's 
military service or any incident thereof.

4.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim.  If the 
decision remains unsatisfactory to the 
veteran, VBA should issue a supplemental 
statement of the case.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




